Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Northfield on June 8th, 2022. 
The application has been amended as follows: 
Claim 1 has been amended to read: “An insect swatter and insect remover, including: a dual sided top part having a first side and a second side, wherein the first side and the second side are [[connected to each other]] sealed to one another along a continuous intersection from a top portion of the first and second side to and along a bottom portion of the first and second side and form a continuous wall on an interior and exterior of the top part, wherein the first side and the second side substantially mirror each other in one continuous piece; wherein the top part is without additional sides other than the first side and the second side connected to each other in the one continuous piece; wherein the first side and the second side are unconnected on [[a]] the top portion of the first side and second side, forming a pocket; wherein the first side is slightly elongated in comparison to the second side; and wherein the insect remover includes a handle.”
Claim 23 has been amended to read: “An insect swatter and insect remover, including: a dual sided top part having a first side and a second side, wherein the first side and the second side are [[connected to each other]] sealed to one another along a continuous intersection from a top portion of the first and second side to and along a bottom portion of the first and second side and form a continuous wall on an interior and exterior of the top part, wherein the first side and the second side substantially mirror each other in one continuous piece; wherein the top part is without additional sides other than the first side and the second side [[connected to each other]] sealed to one another in the one continuous piece; wherein the first side and the second side are unconnected on [[a]] the top portion of the first side and second side, forming a pocket; and wherein the insect remover includes a handle.”
Reasons for Allowance
Claims 1, 18 and 20-27 are allowed. 
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose, either alone or in combination, the details of an insect swatter and remover with a dual sided top part wherein the first side and the second side are sealed to one another along a continuous intersection from a top portion of the first and second side to and along a bottom portion of the first and second side and wherein the top part is without additional sides along with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644